Fourth Court of Appeals
                                San Antonio, Texas
                                     January 31, 2018

                                   No. 04-16-00406-CR

                                   Carl Wade BAILES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR0076
                        Honorable Melisa Skinner, Judge Presiding


                                     ORDER

       The Appellant’s Second Motion for Extension of Time to File Motion for Rehearing is
hereby GRANTED.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court